DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election in the reply filed on 12/15/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants’ elected species (see Remarks of 12/15/2021) of claim 9 is free of the prior art.  See “SEARCH 7” in enclosed search notes.
The Examiner extended the Markush search for a compound of genus Formula I of base claim 1 wherein R1 and R2 are each chlorine (halogen); ring A is a phenyl (aryl); R3 is cyclopropyl; L1 is –(CH2)p- wherein p is 1; X1 is NRx wherein L2 of Rx is bond; ring B is heteroaryl; R4 is –COOR6a wherein R6a is methyl (alkyl); X2 is CHRy and Ry
Furthermore, a review of these “SEARCH 7” results by inventor and assignee/owner names did not retrieve any double patent or prior art references.
A review of the instant application’s inventor and assignee/owner names using PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any double patent or prior art references.
It is conceivable more rounds of RCE prosecution may be necessary to search all species encompassed by genus Formula I of claim 1 that are not also covered by the narrow disclaimer of claim 1.
Applicants’ elected species and extended Markush searches to date read on all pending claims 1-19.
No claims are withdrawn.  However, the entire scope of base claim 1 has not yet been searched in accordance with Markush search practice.  A search for prior art and double patent art has only been conducted for Applicants’ elected species and the extended Markush search as described, above.
The next Office Action will properly be made FINAL if:
Applicants overcome the prior rejection, below, prompting the Examiner to extend the Markush search and said extended search retrieves prior art within the confines of the extended Markush search; and/or 
Applicants fail to overcome all rejections necessitating that Examiner maintain the rejections; and/or 
Applicants’ claim amendments necessitate new ground(s) of rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/990,827
This Office Action is responsive to the amended claim-set of December 15, 2021.
Claims 1-19 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-19 are new.
Priority
Applicants identify the instant application, Serial #:  16/990,827, filed 08/11/2020, as a continuation of 16/327,791, filed 02/22/2019, now U.S. Patent #:  10,793,568.  Application 16/327,791 is a national stage entry of PCT/US2017/048281, International Filing Date: 08/23/2017, which claims priority from the following two (2) U.S. Provisional Applications:  62/532,983, filed 07/14/2017; and from 62/378,625, filed 08/23/2016.
None of the two (2) U.S. Provisional applications, above, support the instant claims.  Thus, the instant claims are assigned the International Filing Date of August 23, 2017 as the effective filing date.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/28/2021 and 11/16/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to for containing a phrase (within handwritten parentheses on next page, below) that does not make sense:  
    PNG
    media_image1.png
    645
    1305
    media_image1.png
    Greyscale
 (see claim 1 page 3) in the context of the surrounding phrases.  Please explain or revise accordingly.
Claims 2-8, 10, 12-14, and 18-19 are similarly objected to as these claims reference base claim 1 but do not remedy the rationale underpinning the objection against claim 1.
Claim 9 is objected to for not beginning with -- A -- .  Independent claims like claim 9 must begin with the articles -- A -- or -- An -- .  Please revise accordingly.
Claims 11 and 15-17 are similarly objected to since these claims reference claim 9 but do not remedy the rationale underpinning the objection against claim 9.
Claims 10-11 are objected to for having a period right after “thereof”, which is still within the middle of the claims.  Please revise by deleting this period.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FANG (WO 2019/007418 A1, referenced in IDS of 11/16/2020).  The WIPO-generated machine English-language translation entitled “FANG ENGLISH” is enclosed for Applicants’ review.
The reference FANG teaches the compound:  
    PNG
    media_image2.png
    279
    496
    media_image2.png
    Greyscale
 (page 56; priority document page 41), or a salt thereof (“Abstract”), which is a species of genus Formula I of base claim 1, wherein R1 and R2 are each chlorine (halogen); ring A is a phenyl (aryl); R3 is cyclopropyl; L1 is –(CH2)p- wherein p is 1; X1 is NRx wherein L2 of Rx is bond; ring B is heteroaryl; R4 is –COOR6a wherein R6a is methyl (alkyl); X2 is CHRy and Ry is H.  This differs from the disclaimed Formula Ix of claim 1 at least at X1 and X2.  This anticipates claim 1 and 3-6.
claim 10.
Paragraphs [002], [0126], and [0135] of the English-language translation “FANG ENGLISH” (enclosed) teaches the method of instant claims 12-13; and teaches claim 14:  treating liver and intestinal diseases (para [0133] of “FANG ENGLISH”).
The FANG reference is a 102(a)(2) reference since its effectively filed date of July 6, 2017, is before the effective filing date of August 23, 2017.  The FANG priority document CN201710547157.X, filed July 6, 2017, discloses the compound, above, and is itself disclosed under “Priority Data” Section (30) of the FANG cover-sheet.  Moreover, the FANG reference shares no common inventors or assignee/owners with the instant and therefore is truly “by another”.  Furthermore, Applicants have not indicated said FANG reference is an inventor-originated disclosure.

Art Cited But Not Yet (Emphasis) Applied; will be applied in future Markush search extension-
In reference to FANG (WO 2019/007418 A1):  Applicants should note that the compound 
    PNG
    media_image3.png
    307
    557
    media_image3.png
    Greyscale
 (FANG page 19 and its priority document page 16) could technically anticipate the instant claim 1 and not run afoul of the claim 1 disclaimer because the methoxy (circled) is not explicitly disclaimed.  As written, the claim 1 disclaimer does not apply to compounds of Formula Ix with optional R5 substituents like the circled methoxy.  There are a plurality of other compounds with the same scaffold but with other R5 substituents.  Therefore, Applicants might want to review the FANG 102(a)(2) reference since future Markush search extensions will likely retrieve additional compounds from this reference in subsequent Office Actions.

Conclusion
Claims 2, 7-9, 11, and 15-19 are objected to for various claim informalities (see “Claim Objections” section, above).
Claims 1, 3-6, 10, and 12-14 are not presently allowable as written.
Applicants’ elected species of instant claim 9 is free of the prior art.
The only claim in the parent U.S. 10,793,568 B2 is NOT a double patent reference against the instant claim 1 since the disclaimer of instant claim 1 encompasses the genus of ‘568 claim 1 and since there are no species within the disclosure of ‘568 that (1) fall within the scope of ‘568 claim 1 and escape the ortho- bonding requirements of R1 and R2 of the disclaimer of instant claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625